Exhibit 10.2
 
NEW YORK MORTGAGE TRUST, INC.


2010 STOCK INCENTIVE PLAN



--------------------------------------------------------------------------------




TABLE OF CONTENTS
SectionPage


Article I DEFINITIONS
1
  1.01.
Acquiring Person
1
  1.02.
Affiliate
1
  1.03.
Agreement
1
  1.04.
Associate
1
  1.05.
Board
1
  1.06.
Change in Control
1
  1.07.
Code
2
  1.08.
Committee
2
  1.09.
Common Stock
2
  1.10.
Company
2
  1.11.
Continuing Director
2
  1.12.
Control Change Date
2
  1.13.
Corresponding SAR
3
  1.14.
Exchange Act
3
  1.15.
Fair Market Value
3
  1.16.
Incentive Award
3
  1.17.
Initial Value
3
  1.18.
Option
3
  1.19.
Participant
3
  1.20.
Performance Shares
4
  1.21.
Person
4
  1.22.
Plan
4
  1.23.
Related Entity
4
  1.24.
SAR
4
  1.25.
Stock Award
4
Article II PURPOSES
5
Article III ADMINISTRATION
6
Article IV ELIGIBILITY
7
Article V COMMON STOCK SUBJECT TO PLAN
8
  5.01.
Common Stock Issued
8
  5.02.
Aggregate Limit
8
  5.03.
Individual Limit
8
  5.04.
Reallocation of Shares
8
Article VI OPTIONS
10
  6.01.
Award
10
  6.02.
Option Price
10
  6.03.
Maximum Option Period
10

 
-i-

--------------------------------------------------------------------------------


 
  6.04.
Nontransferability
10
  6.05.
Transferable Options
10
  6.06.
Employee Status
11
  6.07.
Exercise
11
  6.08.
Payment
11
  6.09.
Stockholder Rights
12
  6.10.
Disposition of Shares
12
Article VII SARS
13
  7.01.
Award
13
  7.02.
Maximum SAR Period
13
  7.03.
Nontransferability
13
  7.04.
Transferable SARs
13
  7.05.
Exercise
14
  7.06.
Employee Status
14
  7.07.
Settlement
14
  7.08.
Stockholder Rights
14
Article VIII STOCK AWARDS
15
  8.01.
Award
15
  8.02.
Vesting
15
  8.03.
Performance Objectives
15
  8.04.
Employee Status
15
  8.05.
Stockholder Rights
16
Article IX PERFORMANCE SHARE AWARDS
17
  9.01.
Award
17
  9.02.
Earning the Award
17
  9.03.
Payment
17
  9.04.
Stockholder Rights
17
  9.05.
Nontransferability
18
  9.06.
Transferable Performance Shares
18
  9.07.
Employee Status
18
Article X INCENTIVE AWARDS
19
  10.01.
Award
19
  10.02.
Terms and Conditions
19
  10.03.
Nontransferability
19
  10.04.
Transferable Incentive Awards
19
  10.05.
Employee Status
20
  10.06.
Stockholder Rights
20

 
-ii-

--------------------------------------------------------------------------------


 
Article XI ADJUSTMENT UPON CHANGE IN COMMON STOCK
  21
Article XII COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES
  22
Article XIII GENERAL PROVISIONS
  23
  13.01.
Effect on Employment and Service
23
  13.02.
Unfunded Plan
23
  13.03.
Rules of Construction
23
  13.04.
Code Section 409A
23
Article XIV CHANGE IN CONTROL
  25
  14.01.
Impact of Change in Control.
25
  14.02.
Assumption Upon Change in Control.
25
  14.03.
Cash-Out Upon Change in Control.
25
  14.04.
Limitation of Benefits
25
Article XV AMENDMENT
  28
Article XVI DURATION OF PLAN
  29
Article XVII EFFECTIVE DATE OF PLAN
  30

 
-iii-

--------------------------------------------------------------------------------


 
ARTICLE I
DEFINITIONS
 
1.01.
Acquiring Person

 
Acquiring Person means that a Person, considered alone or as part of a “group”
within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended, is or becomes directly or indirectly the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) of securities representing at
least fifty percent (50%) of the Company’s then outstanding securities entitled
to vote generally in the election of the Board.
 
1.02.
Affiliate

 
Affiliate means any “subsidiary” or “parent” corporation (as such terms are
defined in Section 424 of the Code) of the Company.
 
1.03.
Agreement

 
Agreement means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of a Stock Award, an award of Performance Shares, an Incentive Award
or an Option or SAR granted to such Participant.
 
1.04.
Associate

 
Associate, with respect to any Person, is defined in Rule 12b-2 of the General
Rules and Regulations under the Exchange Act.  An Associate does not include the
Company or a majority-owned subsidiary of the Company.
 
1.05.
Board

 
Board means the Board of Directors of the Company.
 
1.06.
Change in Control

 
“Change in Control” means (i) a Person is or becomes an Acquiring Person; (ii) a
transfer of all or substantially all of the Company’s total assets on a
consolidated basis, as reported in the Company’s consolidated financial
statements filed with the Securities and Exchange Commission; (iii) a merger,
consolidation, or statutory share exchange with a Person, regardless of whether
the Company is intended to be the surviving or resulting entity after the
merger, consolidation, or statutory share exchange, other than a transaction
that results in the voting securities of the Company carrying the right to vote
in elections of persons to the Board outstanding immediately prior to the
closing of the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 50% (fifty percent) of the Company’s voting securities carrying
the right to vote in elections of persons to the Company’s Board, or such
securities of such surviving entity, outstanding immediately after the closing
of such transaction; (iv) the Continuing Directors cease for any reason to
constitute a majority of the Board; or (v) a complete liquidation of the Company
or a sale or liquidation by the Company of all or substantially all of the
Company’s assets.
 
-1-

--------------------------------------------------------------------------------


 
If a Change in Control constitutes a payment event with respect to any Option,
SAR, Stock Award, Performance Share Award or Incentive Award that provides for
the deferral of compensation and is subject to Section 409A of the Code, no
payment will be made under that award on account of a Change in Control unless
the event described in (1), (2), (3) or (4) above, as applicable, constitutes a
“change in control event” under Treasury Regulation Section 1.409A-3(i)(5).
 
1.07.
Code

 
Code means the Internal Revenue Code of 1986, and any amendments thereto.
 
1.08.
Committee

 
Committee means the Compensation Committee of the Board.
 
1.09.
Common Stock

 
Common Stock means the common stock, par value $0.01 per share, of the Company.
 
1.10.
Company

 
Company means New York Mortgage Trust, Inc., a Maryland corporation.
 
1.11.
Continuing Director

 
Continuing Director means any member of the Board, while a member of the Board
and (i) who was a member of the Board on the closing date of the Company’s
initial public offering of the Common Stock or (ii) whose nomination for or
election to the Board was recommended or approved by a majority of the
Continuing Directors.
 
1.12.
Control Change Date

 
Control Change Date means the date on which a Change in Control occurs.  If a
Change in Control occurs on account of a series of transactions, the “Control
Change Date” is the date of the last of such transactions.
 
-2-

--------------------------------------------------------------------------------


 
1.13.
Corresponding SAR

 
Corresponding SAR means an SAR that is granted in relation to a particular
Option and that can be exercised only upon the surrender to the Company,
unexercised, of that portion of the Option to which the SAR relates.
 
1.14.
Exchange Act

 
Exchange Act means the Securities Exchange Act of 1934, as amended.
 
1.15.
Fair Market Value

 
Fair Market Value means, on any given date, the reported “closing” price of a
share of Common Stock on the New York Stock Exchange.  If, on any given date, no
share of Common Stock is traded on the New York Stock Exchange, then Fair Market
Value shall be determined with reference to the next preceding day that the
Common Stock was so traded.
 
1.16.
Incentive Award

 
Incentive Award means an award which, subject to such terms and conditions as
may be prescribed by the Committee, entitles the Participant to receive shares
of Common Stock or a cash payment from the Company or an Affiliate.
 
1.17.
Initial Value

 
Initial Value means, with respect to a Corresponding SAR, the option price per
share of the related Option and, with respect to an SAR granted independently of
an Option, the Fair Market Value of one share of Common Stock on the date of
grant.  Except as provided in Article XI, the Initial Value of an outstanding
SAR may not be reduced (by amendment, cancellation and new grant or otherwise )
without the approval of shareholders.
 
1.18.
Option

 
Option means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement.
 
1.19.
Participant

 
Participant means an employee of the Company or an Affiliate, a non-employee
member of the Board, or an individual who provides services to the Company or an
Affiliate and who satisfies the requirements of Article IV and is selected by
the Committee to receive an award of Performance Shares, a Stock Award, an
Option, an SAR, an Incentive Award or a combination thereof.
 
-3-

--------------------------------------------------------------------------------


 
1.20.
Performance Shares

 
Performance Shares means an award, in the amount determined by the Committee,
stated with reference to a specified number of shares of Common Stock, that in
accordance with the terms of an Agreement entitles the holder to receive a cash
payment or shares of Common Stock or a combination thereof.
 
1.21.
Person

 
“Person” means any human being, firm, corporation, partnership, or other
entity.  “Person” also includes any human being, firm, corporation, partnership,
or other entity as defined in sections 13(d)(3) and 14(d)(2) of the Exchange
Act.  The term “Person” does not include the Company or any Related Entity, and
the term Person does not include any employee-benefit plan maintained by the
Company or any Related Entity, or any person or entity organized, appointed, or
established by the Company or any Related Entity for or pursuant to the terms of
any such employee-benefit plan, unless the Board determines that such an
employee-benefit plan or such person or entity is a “Person”.
 
1.22.
Plan

 
Plan means the New York Mortgage Trust, Inc. 2010 Stock Incentive Plan.
 
1.23.
Related Entity

 
Related Entity means any entity that is part of a controlled group of
corporations or is under common control with the Company within the meaning of
Sections 1563(a), 414(b) or 414(c) of the Code.
 
1.24.
SAR

 
SAR means a stock appreciation right that in accordance with the terms of an
Agreement entitles the holder to receive a number of shares of Common Stock, or
in the discretion of the Committee, a cash award, or a combination of shares of
Common Stock and cash based on the increase in the Fair Market Value of the
shares underlying the stock appreciation right during a stated period specified
by the Committee.  References to “SARs” include both Corresponding SARs and SARs
granted independently of Options, unless the context requires otherwise.
 
1.25.
Stock Award

 
Stock Award means shares of Common Stock awarded to a Participant under
Article VIII.
 
-4-

--------------------------------------------------------------------------------


 
ARTICLE II
PURPOSES
 
The Plan is intended to assist the Company and its Affiliates in recruiting and
retaining individuals and other service providers with ability and initiative by
enabling such persons to participate in the future success of the Company and
its Affiliates and to associate their interests with those of the Company and
its stockholders.  The Plan is intended to permit the grant of both Options
qualifying under Section 422 of the Code (“incentive stock options”) and Options
not so qualifying, and the grant of SARs, Stock Awards, Performance Shares and
Incentive Awards in accordance with the Plan and procedures that may be
established by the Committee.  No Option that is intended to be an incentive
stock option shall be invalid for failure to qualify as an incentive stock
option.  The proceeds received by the Company from the sale of shares of Common
Stock pursuant to this Plan shall be used for general corporate purposes.
 
-5-

--------------------------------------------------------------------------------


 
ARTICLE III
ADMINISTRATION
 
The Plan shall be administered by the Committee.  The Committee shall have
authority to grant Stock Awards, Performance Shares, Incentive Awards, Options
and SARs upon such terms (not inconsistent with the provisions of this Plan), as
the Committee may consider appropriate.  Such terms may include conditions (in
addition to those contained in this Plan), on the exercisability of all or any
part of an Option or SAR or on the transferability or forfeitability of a Stock
Award, an award of Performance Shares or an Incentive Award.  Notwithstanding
any such conditions, the Committee may, in its discretion, accelerate the time
at which any Option or SAR may be exercised, or the time at which a Stock Award
may become transferable or nonforfeitable or the time at which an Incentive
Award or award of Performance Shares may be settled.  In addition, the Committee
shall have complete authority to interpret all provisions of this Plan; to
prescribe the form of Agreements; to adopt, amend, and rescind rules and
regulations pertaining to the administration of the Plan; and to make all other
determinations necessary or advisable for the administration of this Plan.  The
express grant in the Plan of any specific power to the Committee shall not be
construed as limiting any power or authority of the Committee.  Any decision
made, or action taken, by the Committee in connection with the administration of
this Plan shall be final and conclusive.  The members of the Committee shall not
be liable for any act done in good faith with respect to this Plan or any
Agreement, Option, SAR, Stock Award, Incentive Award or award of Performance
Shares.  All expenses of administering this Plan shall be borne by the Company.
 
The Committee, in its discretion, may delegate to one or more officers of the
Company all or part of the Committee’s authority and duties with respect to
grants and awards to individuals who are not subject to the reporting and other
provisions of Section 16 of the Exchange Act.  The Committee may revoke or amend
the terms of a delegation at any time but such action shall not invalidate any
prior actions of the Committee’s delegate or delegates that were consistent with
the terms of the Plan and the Committee’s prior delegation.
 
-6-

--------------------------------------------------------------------------------


 
ARTICLE IV
ELIGIBILITY
 
Any employee of the Company or an Affiliate (including a corporation that
becomes an Affiliate after the adoption of this Plan) and any non-employee
member of the Board is eligible to participate in this Plan.  In addition, any
other individual who provides services to the Company or an Affiliate is
eligible to participate in this Plan if the Board, in its sole discretion,
determines that it is in the best interest of the Company.
 
-7-

--------------------------------------------------------------------------------


 
ARTICLE V
COMMON STOCK SUBJECT TO PLAN
 
5.01.
Common Stock Issued

 
Upon the award of shares of Common Stock pursuant to a Stock Award or in
settlement of an award of Performance Shares, the Company may deliver to the
Participant shares of Common Stock or treasury shares from its authorized but
unissued Common Stock.  Upon the exercise of any Option or SAR, the Company may
deliver to the Participant (or the Participant’s broker if the Participant so
directs), shares of Common Stock from its authorized but unissued Common Stock.
 
5.02.
Aggregate Limit

 
(a)           The maximum aggregate number of shares of Common Stock that may be
issued under this Plan is 1,190,000 shares.
 
(b)           The maximum aggregate number of shares of Common Stock that may be
issued under this Plan (including the number of additional shares made available
on account of the forfeiture or termination of awards granted under the Prior
Plan) shall be subject to adjustment as provided in Article XI.
 
(c)           For purposes of applying the foregoing limits, if an SAR is
exercised and settled with shares of Common Stock, the foregoing limits shall be
reduced by the number of shares for which the SAR was exercised rather than the
number of shares of Common Stock issued in settlement of the SAR.
 
5.03.
Individual Limit

 
The maximum number of shares of Common Stock for which awards may be granted to
any Participant in any calendar year is 250,000 shares.
 
5.04.
Reallocation of Shares

 
-8-

--------------------------------------------------------------------------------


 
If an Option is terminated, in whole or in part, for any reason other than its
exercise or the exercise of a Corresponding SAR that is settled with shares of
Common Stock, the number of shares of Common Stock allocated to the Option or
portion thereof may be reallocated to other Options, SARs, Performance Shares,
and Stock Awards to be granted under this Plan.  If an SAR is terminated, in
whole or in part, for any reason other than its exercise that is settled with
shares of Common Stock or the exercise of a related Option, the number of shares
of Common Stock allocated to the SAR or portion thereof may be reallocated to
other Options, SARs, Performance Shares, and Stock Awards to be granted under
this Plan.  If an award of Performance Shares is terminated, in whole or in
part, for any reason other than its settlement with shares of Common Stock, the
number of shares allocated to the Performance Share award or portion thereof may
be reallocated to other Options, SARs, Performance Shares and Stock Awards to be
granted under this Plan.  If a Stock Award is forfeited, in whole or in part,
for any reason, the number of shares of Common Stock allocated to the Stock
Award or portion thereof may be reallocated to other Options, SARs, Performance
Shares and Stock Awards to be granted under this Plan.
 
-9-

--------------------------------------------------------------------------------


 
ARTICLE VI
OPTIONS
 
6.01.
Award

 
In accordance with the provisions of Article IV, the Committee will designate
each individual to whom an Option is to be granted and will specify the number
of shares of Common Stock covered by such awards.
 
6.02.
Option Price

 
The price per share of Common Stock purchased on the exercise of an Option shall
be determined by the Committee on the date of grant, but shall not be less than
the Fair Market Value on the date the Option is granted.  Except as provided in
Article XI, the price per share of an outstanding Option may not be reduced (by
amendment, cancellation and new grant or otherwise) without the approval of
shareholders.
 
6.03.
Maximum Option Period

 
The maximum period in which an Option may be exercised shall be determined by
the Committee on the date of grant, except that no Option that is an incentive
stock option shall be exercisable after the expiration of ten years from the
date such Option was granted. The terms of any Option that is an incentive stock
option may provide that it is exercisable for a period less than such maximum
period.
 
6.04.
Nontransferability

 
Except as provided in Section 6.05, each Option granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution.  In
the event of any transfer of an Option (by the Participant or his transferee),
the Option and any Corresponding SAR that relates to such Option must be
transferred to the same person or persons or entity or entities.  Except as
provided in Section 6.05, during the lifetime of the Participant to whom the
Option is granted, the Option may be exercised only by the Participant.  No
right or interest of a Participant in any Option shall be liable for, or subject
to, any lien, obligation, or liability of such Participant.
 
6.05.
Transferable Options

 
Section 6.04 to the contrary notwithstanding, if the Agreement provides, an
Option that is not an incentive stock option may be transferred by a Participant
to the Participant’s children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and conditions as may be permitted under Rule
16b-3 under the Exchange Act as in effect from time to time.  The holder of an
Option transferred pursuant to this Section shall be bound by the same terms and
conditions that governed the Option during the period that it was held by the
Participant; provided, however, that such transferee may not transfer the Option
except by will or the laws of descent and distribution.  In the event of any
transfer of an Option (by the Participant or his transferee), the Option and any
Corresponding SAR that relates to such Option must be transferred to the same
person or persons or entity or entities.  Notwithstanding the foregoing, an
Option may not be transferred for consideration absent shareholder approval.
 
-10-

--------------------------------------------------------------------------------


 
6.06.
Employee Status

 
For purposes of determining the applicability of Section 422 of the Code
(relating to incentive stock options), or in the event that the terms of any
Option provide that it may be exercised only during employment or continued
service or within a specified period of time after termination of employment or
continued service, the Committee may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability, or other
reasons shall not be deemed interruptions of continuous employment or service.
 
6.07.
Exercise

 
Subject to the provisions of this Plan and the applicable Agreement, an Option
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Committee shall determine;
provided, however, that incentive stock options (granted under the Plan and all
plans of the Company and its Affiliates) may not be first exercisable in a
calendar year for shares of Common Stock having a Fair Market Value (determined
as of the date an Option is granted) exceeding $100,000.  An Option granted
under this Plan may be exercised with respect to any number of whole shares less
than the full number for which the Option could be exercised.  A partial
exercise of an Option shall not affect the right to exercise the Option from
time to time in accordance with this Plan and the applicable Agreement with
respect to the remaining shares subject to the Option.  The exercise of an
Option shall result in the termination of any Corresponding SAR to the extent of
the number of shares with respect to which the Option is exercised.
 
6.08.
Payment

 
Subject to rules established by the Committee and unless otherwise provided in
an Agreement, payment of all or part of the Option price may be made in cash,
certified check, by tendering shares of Common Stock (which, if acquired from
the Company, have been held by the Participant for at least six months) or by a
broker-assisted cashless exercise.  If shares of Common Stock are used to pay
all or part of the Option price, the sum of the cash and cash equivalent and the
Fair Market Value (determined as of the day preceding the date of exercise) of
the shares surrendered must not be less than the Option price of the shares for
which the Option is being exercised.
 
-11-

--------------------------------------------------------------------------------


 
6.09.
Stockholder Rights

 
No Participant shall have any rights as a stockholder with respect to shares
subject to his Option until the date of exercise of such Option.
 
6.10.
Disposition of Shares

 
A Participant shall notify the Company of any sale or other disposition of
shares of Common Stock acquired pursuant to an Option that was an incentive
stock option if such sale or disposition occurs (i) within two years of the
grant of an Option or (ii) within one year of the issuance of shares of Common
Stock to the Participant.  Such notice shall be in writing and directed to the
Secretary of the Company.
 
-12-

--------------------------------------------------------------------------------


 
ARTICLE VII
SARS
 
7.01.
Award

 
In accordance with the provisions of Article IV, the Committee will designate
each individual to whom SARs are to be granted and will specify the number of
shares of Common Stock covered by such awards.  For purposes of the individual
limit prescribed by Section 5.03, an Option and Corresponding SAR shall be
treated as a single award.  In addition no Participant may be granted
Corresponding SARs (under all incentive stock option plans of the Company and
its Affiliates) that are related to incentive stock options which are first
exercisable in any calendar year for shares of Common Stock having an aggregate
Fair Market Value (determined as of the date the related Option is granted) that
exceeds $100,000.
 
7.02.
Maximum SAR Period

 
The term of each SAR shall be determined by the Committee on the date of grant,
except that no Corresponding SAR that is related to an incentive stock option
shall have a term of more than ten years from the date such related Option was
granted.  The terms of any Corresponding SAR that is related to an incentive
stock option may provide that it has a term that is less than such maximum
period.
 
7.03.
Nontransferability

 
Except as provided in Section 7.04, each SAR granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution.  In
the event of any such transfer, a Corresponding SAR and the related Option must
be transferred to the same person or persons or entity or entities.  Except as
provided in Section 7.04, during the lifetime of the Participant to whom the SAR
is granted, the SAR may be exercised only by the Participant.  No right or
interest of a Participant in any SAR shall be liable for, or subject to, any
lien, obligation, or liability of such Participant.
 
7.04.
Transferable SARs

 
Section 7.03 to the contrary notwithstanding, if the Agreement provides, an SAR,
other than a Corresponding SAR that is related to an incentive stock option, may
be transferred by a Participant to the Participant’s children, grandchildren,
spouse, one or more trusts for the benefit of such family members or a
partnership in which such family members are the only partners, on such terms
and conditions as may be permitted under Rule 16b-3 under the Exchange Act as in
effect from time to time.  The holder of an SAR transferred pursuant to this
Section shall be bound by the same terms and conditions that governed the SAR
during the period that it was held by the Participant; provided, however, that
such transferee may not transfer the SAR except by will or the laws of descent
and distribution.  In the event of any transfer of a Corresponding SAR (by the
Participant or his transferee), the Corresponding SAR and the related Option
must be transferred to the same person or person or entity or
entities.  Notwithstanding the foregoing, an SAR may not be transferred for
consideration absent shareholder approval.
 
-13-

--------------------------------------------------------------------------------


 
7.05.
Exercise

 
Subject to the provisions of this Plan and the applicable Agreement, an SAR may
be exercised in whole at any time or in part from time to time at such times and
in compliance with such requirements as the Committee shall determine; provided,
however, that a Corresponding SAR that is related to an incentive stock option
may be exercised only to the extent that the related Option is exercisable and
only when the Fair Market Value exceeds the option price of the related
Option.  An SAR granted under this Plan may be exercised with respect to any
number of whole shares less than the full number for which the SAR could be
exercised.  A partial exercise of an SAR shall not affect the right to exercise
the SAR from time to time in accordance with this Plan and the applicable
Agreement with respect to the remaining shares subject to the SAR.  The exercise
of a Corresponding SAR shall result in the termination of the related Option to
the extent of the number of shares with respect to which the SAR is exercised.
 
7.06.
Employee Status

 
If the terms of any SAR provide that it may be exercised only during employment
or continued service or within a specified period of time after termination of
employment or continued service, the Committee may decide to what extent leaves
of absence for governmental or military service, illness, temporary disability
or other reasons shall not be deemed interruptions of continuous employment or
service.
 
7.07.
Settlement

 
At the Committee’s discretion, the amount payable as a result of the exercise of
an SAR may be settled in cash, shares of Common Stock, or a combination of cash
and Common Stock.  No fractional share will be deliverable upon the exercise of
an SAR but a cash payment will be made in lieu thereof.
 
7.08.
Stockholder Rights

 
No Participant shall, as a result of receiving an SAR, have any rights as a
stockholder of the Company or any Affiliate until the date that the SAR is
exercised and then only to the extent that the SAR is settled by the issuance of
Common Stock.
 
-14-

--------------------------------------------------------------------------------


 
ARTICLE VIII
STOCK AWARDS
 
8.01.
Award

 
In accordance with the provisions of Article IV, the Committee will designate
each individual to whom a Stock Award is to be made and will specify the number
of shares of Common Stock covered by such awards.
 
8.02.
Vesting

 
The Committee, on the date of the award, may prescribe that a Participant’s
rights in a Stock Award shall be forfeitable or otherwise restricted for a
period of time or subject to such conditions as may be set forth in the
Agreement.  By way of example and not of limitation, the Committee may prescribe
that  Participant’s rights in a Stock Award shall be forfeitable or otherwise
restricted subject to the attainment of objectives stated with reference to the
Company’s, an Affiliate’s or a business unit’s attainment of objectives stated
with respect to performance criteria listed in Section 8.03.  If the Committee
prescribes that a Stock Award shall become nonforfeitable and transferable only
upon the attainment of performance objectives stated with respect to one or more
of the criteria listed in Section 8.03, the shares of Common Stock subject to
the Stock Award shall become nonforfeitable and transferable only to the extent
that the Committee certifies that such objectives have been achieved.
 
8.03.
Performance Objectives

 
In accordance with Section 8.02, the Committee may prescribe that Stock Awards
will become vested or transferable or both based on objectives stated with
respect to the Company’s, an Affiliate’s or a business unit’s (a) total
stockholder return, (b) total stockholder return as compared to total return (on
a comparable basis) of a publicly available index, (c) net income, (d) pretax
earnings, (e) funds from operations, (f) earnings before interest expense,
taxes, depreciation and amortization, (g) operating margin, (h) earnings per
share, (i) return on equity, capital, assets or investment, (j) operating
earnings, (k) working capital, (l) ratio of debt to stockholders equity and (m)
revenue.  If the Committee, on the date of award, prescribes that a Stock Award
shall become nonforfeitable and transferable only upon the attainment of any of
the above criteria, the shares of Common Stock subject to such Stock Award shall
become nonforfeitable and transferable only to the extent that the Committee
certifies that such objectives have been achieved.
 
8.04.
Employee Status

 
In the event that the terms of any Stock Award provide that shares may become
transferable and nonforfeitable thereunder only after completion of a specified
period of employment or continuous service, the Committee may decide in each
case to what extent leaves of absence for governmental or military service,
illness, temporary disability, or other reasons shall not be deemed
interruptions of continuous employment or service.
 
-15-

--------------------------------------------------------------------------------


 
8.05.
Stockholder Rights

 
Prior to their forfeiture (in accordance with the applicable Agreement and while
the shares of Common Stock granted pursuant to the Stock Award may be forfeited
or are nontransferable), a Participant will have all rights of a stockholder
with respect to a Stock Award, including the right to receive dividends and vote
the shares; provided, however, that during such period (i) a Participant may not
sell, transfer, pledge, exchange, hypothecate, or otherwise dispose of shares
granted pursuant to a Stock Award, (ii) the Company shall retain custody of the
certificates evidencing shares granted pursuant to a Stock Award, and (iii) the
Participant will deliver to the Company a stock power, endorsed in blank, with
respect to each Stock Award.  The limitations set forth in the preceding
sentence shall not apply after the shares granted under the Stock Award are
transferable and are no longer forfeitable.
 
-16-

--------------------------------------------------------------------------------


 
ARTICLE IX
PERFORMANCE SHARE AWARDS
 
9.01.
Award

 
In accordance with the provisions of Article IV, the Committee will designate
each individual to whom an award of Performance Shares is to be made and will
specify the number of shares covered by such awards.
 
9.02.
Earning the Award

 
The Committee, on the date of the grant of an award, shall prescribe that the
Performance Shares, or portion thereof, will be earned, and the Participant will
be entitled to receive payment pursuant to the award of Performance Shares, only
upon the satisfaction of performance objectives and such other criteria as may
be prescribed by the Committee during a performance measurement period of at
least three years from the date of the award; provided, however, that the
performance measurement period shall be at least one year from the date of the
award if the payment pursuant to the Performance Share award is contingent upon
the attainment of objectives stated with respect to performance criteria listed
in the following sentence.  The performance objectives may be stated with
respect to the Company’s, an Affiliate’s or a business unit’s (a) total
stockholder return, (b) total Stockholder return as compared to total return (on
a comparable basis) of a publicly available index, (c) net income, (d) pretax
earnings, (e) funds from operations, (f) earnings before interest expense,
taxes, depreciation and amortization, (g) operating margin, (h) earnings per
share, (i) return on equity, capital, assets or investment, (j) operating
earnings, (k) working capital, (l) ratio of debt to stockholders equity and (m)
revenue. No payments will be made with respect to Performance Shares unless, and
then only to the extent that, the Committee certifies that such objectives have
been achieved.
 
9.03.
Payment

 
In the discretion of the Committee, the amount payable when an award of
Performance Shares is earned may be settled in cash, by the issuance of shares
of Common Stock, or a combination thereof.  A fractional share of Common Stock
shall not be deliverable when an award of Performance Shares is earned, but a
cash payment will be made in lieu thereof.
 
9.04.
Stockholder Rights

 
No Participant shall, as a result of receiving an award of Performance Shares,
have any rights as a stockholder until and to the extent that the award of
Performance Shares is earned and settled in shares of Common Stock.  After an
award of Performance Shares is earned and settled in shares, a Participant will
have all the rights of a stockholder as described in Section 8.05.
 
-17-

--------------------------------------------------------------------------------


 
9.05.
Nontransferability

 
Except as provided in Section 9.06, Performance Shares granted under this Plan
shall be nontransferable except by will or by the laws of descent and
distribution.  No right or interest of a Participant in any Performance Shares
shall be liable for, or subject to, any lien, obligation, or liability of such
Participant.
 
9.06.
Transferable Performance Shares

 
Section 9.05 to the contrary notwithstanding, if the Agreement provides, an
award of Performance Shares may be transferred by a Participant to the
Participant’s children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and conditions as may be permitted under Rule
16b-3 under the Exchange Act as in effect from time to time.  The holder of
Performance Shares transferred pursuant to this Section shall be bound by the
same terms and conditions that governed the Performance Shares during the period
that they were held by the Participant; provided, however that such transferee
may not transfer Performance Shares except by will or the laws of descent and
distribution.  Notwithstanding the foregoing, Performance Shares may not be
transferred for consideration absent shareholder approval.
 
9.07.
Employee Status

 
In the event that the terms of any Performance Share award provide that no
payment will be made unless the Participant completes a stated period of
employment or continued service, the Committee may decide to what extent leaves
of absence for government or military service, illness, temporary disability, or
other reasons shall not be deemed interruptions of continuous employment or
service.
 
-18-

--------------------------------------------------------------------------------


 
ARTICLE X
INCENTIVE AWARDS
 
10.01.
Award

 
The Committee shall designate Participants to whom Incentive Awards are
made.  All Incentive Awards shall be finally determined exclusively by the
Committee under the procedures established by the Committee; provided, however,
that no Participant may receive an Incentive Award payment in any calendar year
that exceeds $2,000,000.
 
10.02.
Terms and Conditions

 
The Committee, at the time an Incentive Award is made, shall specify the terms
and conditions which govern the award.  Such terms and conditions shall
prescribe that the Incentive Award shall be earned only upon, and to the extent
that, performance objectives are satisfied during a performance period of at
least one year after the grant of the Incentive Award.  The performance
objectives may be stated with respect to the Company’s, an Affiliate’s or a
business unit’s (a) total stockholder return, (b) total Stockholder return as
compared to total return (on a comparable basis) of a publicly available index,
(c) net income, (d) pretax earnings, (e) funds from operations, (f) earnings
before interest expense, taxes, depreciation and amortization, (g) operating
margin, (h) earnings per share, (i) return on equity, capital, assets or
investment, (j) operating earnings, (k) working capital, (l) ratio of debt to
stockholders equity and (m) revenue.  Such terms and conditions also may include
other limitations on the payment of Incentive Awards including, by way of
example and not of limitation, requirements that the Participant complete a
specified period of employment or service with the Company or an Affiliate.  The
Committee, at the time an Incentive Award is made, shall also specify when
amounts shall be payable under the Incentive Award and whether amounts shall be
payable in the event of the Participant’s death, disability, or retirement.
 
10.03.
Nontransferability

 
Except as provided in Section 10.04, Incentive Awards granted under this Plan
shall be nontransferable except by will or by the laws of descent and
distribution.  No right or interest of a Participant in an Incentive Award shall
be liable for, or subject to, any lien, obligation, or liability of such
Participant.
 
10.04.
Transferable Incentive Awards

 
Section 10.03 to the contrary notwithstanding, if provided in an Agreement, an
Incentive Award may be transferred by a Participant to the Participant’s
children, grandchildren, spouse, one or more trusts for the benefit of such
family members or to a partnership in which such family members are the only
partners, on such terms and conditions as may be permitted by Rule 16b-3 under
the Exchange Act as in effect from time to time.  The holder of an Incentive
Award transferred pursuant to this Section shall be bound by the same terms and
conditions that governed the Incentive Award during the period that it was held
by the Participant; provided, however, that such transferee may not transfer the
Incentive Award except by will or the laws of descent and
distribution.  Notwithstanding the foregoing, an Incentive Award may not be
transferred for consideration absent shareholder approval.
 
-19-

--------------------------------------------------------------------------------


 
10.05.
Employee Status

 
If the terms of an Incentive Award provide that a payment will be made
thereunder only if the Participant completes a stated period of employment or
continuous service, the Committee may decide to what extent leaves of absence
for governmental or military service, illness, temporary disability or other
reasons shall not be deemed interruptions of continuous employment or service.
 
10.06.
Stockholder Rights

 
No Participant shall, as a result of receiving an Incentive Award, have any
rights as a stockholder of the Company or any Affiliate on account of such
award.
 
-20-

--------------------------------------------------------------------------------


 
ARTICLE XI
ADJUSTMENT UPON CHANGE IN COMMON STOCK
 
The maximum number of shares as to which Options, SARs, Performance Shares and
Stock Awards may be granted; the terms of outstanding Stock Awards, Options,
Performance Shares, Incentive Awards, and SARs; and the per individual
limitation on the number of shares of Common Stock for which Options, SARs,
Performance Shares, and Stock Awards may be granted shall be adjusted as the
Board shall determine to be equitably required in the event that (i) the Company
(a) effects one or more nonreciprocal transactions between the Company and its
shareholders such as a stock dividend, stock split-up, extraordinary cash
dividend, subdivisions or consolidations of shares that affect the number or
kind of Common Stock (or other securities of the Company) or the Fair Market
Value (or the value of other Company securities) and causes a change in the Fair
Market Value of the Common Stock subject to outstanding awards or (b) engages in
a transaction to which Section 424 of the Code applies or (ii) there occurs any
other event which, in the judgment of the Board necessitates such action.  Any
determination made under this Article XI by the Board shall be nondiscretionary,
final and conclusive.
 
The issuance by the Company of stock of any class, or securities convertible
into stock of any class, for cash or property, or for labor or services, either
upon direct sale or upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of stock or obligations of the Company convertible
into such stock or other securities, shall not affect, and no adjustment by
reason thereof shall be made with respect to, the maximum number of shares as to
which Options, SARs, Performance Shares and Stock Awards may be granted
(including the number of additional shares made available on account of the
forfeiture or termination of Prior Plan awards); the per individual limitations
on the number of shares for which Options, SARs, Performance Shares and Stock
Awards may be granted; or the terms of outstanding Stock Awards, Options,
Performance Shares, Incentive Awards or SARs.
 
The Committee may make Stock Awards and may grant Options, SARs, Performance
Shares, and Incentive Awards in substitution for performance shares, phantom
shares, stock awards, stock options, stock appreciation rights, or similar
awards held by an individual who becomes an employee of the Company or an
Affiliate in connection with a transaction described in the first paragraph of
this Article XI.  Notwithstanding any provision of the Plan (other than the
limitation of Section 5.02), the terms of such substituted Stock Awards or
Option, SAR, Performance Shares or Incentive Award grants shall be as the
Committee, in its discretion, determines is appropriate.
 
-21-

--------------------------------------------------------------------------------


 
ARTICLE XII
COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES
 
No Option or SAR shall be exercisable, no shares of Common Stock shall be
issued, no certificates for shares of Common Stock shall be delivered, and no
payment shall be made under this Plan except in compliance with all applicable
federal and state laws and regulations (including, without limitation,
withholding tax requirements), any listing agreement to which the Company is a
party, and the rules of all domestic stock exchanges on which the Company’s
shares may be listed.  The Company shall have the right to rely on an opinion of
its counsel as to such compliance.  Any stock certificate issued to evidence
shares of Common Stock when a Stock Award is granted, a Performance Share is
settled or for which an Option or SAR is exercised may bear such legends and
statements as the Committee may deem advisable to assure compliance with federal
and state laws and regulations.  No Option or SAR shall be exercisable, no Stock
Award or Performance Share shall be granted, no shares of Common Stock shall be
issued, no certificate for shares of Common Stock shall be delivered, and no
payment shall be made under this Plan until the Company has obtained such
consent or approval as the Committee may deem advisable from regulatory bodies
having jurisdiction over such matters.
 
-22-

--------------------------------------------------------------------------------


 
ARTICLE XIII
GENERAL PROVISIONS
 
13.01.
Effect on Employment and Service

 
Neither the adoption of this Plan, its operation, nor any documents describing
or referring to this Plan (or any part thereof), shall confer upon any
individual or entity any right to continue in the employ or service of the
Company or an Affiliate or in any way affect any right and power of the Company
or an Affiliate to terminate the employment or service of any individual or
entity at any time with or without assigning a reason therefor.
 
13.02.
Unfunded Plan

 
This Plan, insofar as it provides for grants, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by grants under this Plan.  Any liability of the Company to any
person with respect to any grant under this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan.  No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.
 
13.03.
Rules of Construction

 
Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference.  The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.
 
13.04.
Code Section 409A

 
All awards made under this Plan are intended to comply with, or otherwise be
exempt from, Section 409A of the Code (“Section 409A”), after giving effect to
the exemptions in Treasury Regulation section 1.409A-1(b)(3) through
(b)(12).  This Plan and all Agreements shall be administered, interpreted and
construed in a manner consistent with Section 409A.  If any provision of this
Plan or any Agreement is found not to comply with, or otherwise not be exempt
from, the provisions of Section 409A, it shall be modified and given effect, in
the sole discretion of the Committee and without requiring the Participant’s
consent, in such manner as the Committee determines to be necessary or
appropriate to comply with, or effectuate an exemption from, Section 409A.  Each
payment under an award granted under this Plan shall be treated as a separate
identified payment for purposes of Section 409A.
 
-23-

--------------------------------------------------------------------------------


 
If a payment obligation under an award granted under this Plan or an Agreement
arises on account of the Participant’s termination of employment and such
payment obligation constitutes “deferred compensation” (as defined under
Treasury Regulation section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation section 1.409A01(b)(3) through (b)(12)), it
shall be payable only after the Participant’s “separation from service” (as
defined under Treasury Regulation section 1.409A-1(h)); provided, however, that
if the Participant is a “specified employee” (as defined under Treasury
Regulation section 1.409A-1(i)), any such payment that is scheduled to be paid
within six months after such separation from service shall accrue without
interest and shall be paid on the first day of the seventh month beginning after
the date of the Participant’s separation from service or, if earlier, within
fifteen days after the appointment of the personal representative or executor of
the Participant’s estate following the Participant’s death.


-24-

--------------------------------------------------------------------------------


 
ARTICLE XIV
CHANGE IN CONTROL
 
14.01.
Impact of Change in Control.

 
Upon a Change in Control, the Committee is authorized to cause (i) outstanding
Options and SARs to become fully exercisable, (ii) outstanding Stock Awards to
become transferable and nonforfeitable and (iii) outstanding Performance Shares
and Incentive Awards to become earned and nonforfeitable in their entirety.
 
14.02.
Assumption Upon Change in Control.

 
In the event of a Change in Control, the Committee, in its discretion and
without the need for a Participant’s consent, may provide that an outstanding
Option, SAR, Stock Award, Performance Share award or Incentive Award shall be
assumed by, or a substitute award granted by, the surviving entity in the Change
in Control.  Such assumed or substituted award shall be of the same type of
award as the original Option, SAR, Stock Award, Performance Share award or
Incentive Award being assumed or substituted.  The assumed or substituted award
shall have a value, as of the Control Change Date, that is substantially equal
to the value of the original award (or the difference between the Fair Market
Value and the option price or Initial Value in the case of Options and SARs) as
the Committee determines is equitably required and such other terms and
conditions as may be prescribed by the Committee.
 
14.03.
Cash-Out Upon Change in Control.

 
In the event of a Change in Control, the Committee, in its discretion and
without the need of a Participant’s consent, may provide that each Option, SAR,
Stock Award and Performance Share award and Incentive Award shall be cancelled
in exchange for a payment.  The payment may be  in cash, Common Shares or other
securities or consideration received by shareholders in the Change in Control
transaction.  The amount of the payment shall be an amount that is substantially
equal to (i) the amount by which the price per share received by shareholders in
the Change in Control exceeds the option price or Initial Value in the case of
an Option and SAR, or (ii) the price per share received by shareholders for each
share of Common Stock subject to a Stock Award, Performance Share award or
Incentive Award or (iii) the value of the other securities or property in which
the Performance Share award or Inventive Award is denominated.  If the option
price or Initial Value exceeds the price per share received by shareholders in
the Change in Control transaction, the Option or SAR may be cancelled under this
Section 14.03 without any payment to the Participant.
 
14.04.
Limitation of Benefits

 
The benefits that a Participant may be entitled to receive under this Plan and
other benefits that a Participant is entitled to receive under other plans,
agreements and arrangements (which, together with the benefits provided under
this Plan, are referred to as “Payments”), may constitute Parachute Payments
that are subject to Code Sections 280G and 4999.  As provided in this Section
14.04, the Parachute Payments will be reduced pursuant to this Section 14.04 if,
and only to the extent that, a reduction will allow a Participant to receive a
greater Net After Tax Amount than a Participant would receive absent a
reduction.
 
-25-

--------------------------------------------------------------------------------


 
The Accounting Firm will first determine the amount of any Parachute Payments
that are payable to a Participant.  The Accounting Firm also will determine the
Net After Tax Amount attributable to the Participant’s total Parachute Payments.
 
The Accounting Firm will next determine the largest amount of Payments that may
be made to the Participant without subjecting the Participant to tax under Code
Section 4999 (the “Capped Payments”).  Thereafter, the Accounting Firm will
determine the Net After Tax Amount attributable to the Capped Payments.
 
The Participant will receive the total Parachute Payments or the Capped
Payments, whichever provides the Participant with the higher Net After Tax
Amount.  If the Participant will receive the Capped Payments, the total
Parachute Payments will be adjusted by first reducing the amount of any benefits
under this Plan or any other plan, agreement or arrangement that are not subject
to Section 409A of the Code (with the source of the reduction to be directed by
the Participant) and then by reducing the amount of any benefits under this Plan
or any other plan, agreement or arrangement that are subject to Section 409A of
the Code (with the source of the reduction to be directed by the Participant) in
a manner that results in the best economic benefit to the Participant (or, to
the extent economically equivalent, in a pro rata manner).  The Accounting Firm
will notify the Participant and the Company if it determines that the Parachute
Payments must be reduced to the Capped Payments and will send the Participant
and the Company a copy of its detailed calculations supporting that
determination.
 
As a result of the uncertainty in the application of Code Sections 280G and 4999
at the time that the Accounting Firm makes its determinations under this Article
XIV, it is possible that amounts will have been paid or distributed to the
Participant that should not have been paid or distributed under this Section
14.04 (“Overpayments”), or that additional amounts should be paid or distributed
to the Participant under this Section 14.04 (“Underpayments”).  If the
Accounting Firm determines, based on either the assertion of a deficiency by the
Internal Revenue Service against the Company or the Participant, which assertion
the Accounting Firm believes has a high probability of success or controlling
precedent or substantial authority, that an Overpayment has been made, the
Participant must repay to the Company, without interest; provided, however, that
no loan will be deemed to have been made and no amount will be payable by the
Participant to the Company unless, and then only to the extent that, the deemed
loan and payment would either reduce the amount on which the Participant is
subject to tax under Code Section 4999 or generate a refund of tax imposed under
Code Section 4999.  If the Accounting Firm determines, based upon controlling
precedent or substantial authority, that an Underpayment has occurred, the
Accounting Firm will notify the Participant and the Company of that
determination and the amount of that Underpayment will be paid to the
Participant promptly by the Company.
 
-26-

--------------------------------------------------------------------------------


 
For purposes of this Section 14.04, the term “Accounting Firm” means the
independent accounting firm engaged by the Company immediately before the
Control Change Date.  For purposes of this Article XIV, the term “Net After Tax
Amount” means the amount of any Parachute Payments or Capped Payments, as
applicable, net of taxes imposed under Code Sections 1, 3101(b) and 4999 and any
State or local income taxes applicable to the Participant on the date of
payment.  The determination of the Net After Tax Amount shall be made using the
highest combined effective rate imposed by the foregoing taxes on income of the
same character as the Parachute Payments or Capped Payments, as applicable, in
effect on the date of payment.  For purposes of this Section 14.04, the term
“Parachute Payment” means a payment that is described in Code Section
280G(b)(2), determined in accordance with Code Section 280G and the regulations
promulgated or proposed thereunder.
 
Notwithstanding any other provision of this Section 14.04, the limitations and
provisions of this Section 14.04 shall not apply to any Participant who,
pursuant to an agreement with the Company or the terms of another plan
maintained by the Company, is entitled to indemnification for any liability that
the Participant may incur under Code Section 4999.  In addition, nothing in this
Section 14.04 shall limit or otherwise supersede the provisions of any other
agreement or plan which provides that a Participant cannot receive Payments in
excess of the Capped Payments.
 
-27-

--------------------------------------------------------------------------------


 
ARTICLE XV
AMENDMENT
 
The Board may amend or terminate this Plan at any time; provided, however, that
no amendment may adversely impair the rights of Participants with respect to
outstanding awards.  In addition, an amendment will be contingent on approval of
the Company’s stockholders, to the extent required by law, the rules of the New
York Stock Exchange or if the amendment would increase the benefits accruing to
Participants under the Plan, materially increase the aggregate number of shares
of Common Stock that may be issued under the Plan or materially modify the
requirements as to eligibility for participation in the Plan.
 
-28-

--------------------------------------------------------------------------------


 
ARTICLE XVI
DURATION OF PLAN
 
No Stock Award, Performance Share Award, Option, SAR, or Incentive Award may be
granted under this Plan after March 15, 2020.  Stock Awards, Performance Share
Awards, Options, SARs, and Incentive Awards granted before that date shall
remain valid in accordance with their terms.
 
-29-

--------------------------------------------------------------------------------


 
ARTICLE XVII
EFFECTIVE DATE OF PLAN
 

Options, SARs, Stock Awards, Performance Shares and Incentive Awards may be
granted under this Plan upon its adoption by the Board; provided that, this Plan
shall not be effective unless approved by a majority of the votes cast by the
Company’s stockholders, voting either in person or by proxy, at a duly held
stockholders’ meeting at which a stockholder quorum is present, within twelve
months after the Board’s adoption of the Plan..
 
-30-